On Motion for Clarification

PER CURIAM.
We grant appellee’s motion for clarification, set aside our mandate and withdraw our opinion issued April 11, 2007. We substitute the following opinion to reflect the correct case numbers in the lower tribunal.
Appellant challenges the revocation of his probation, claiming that the trial court erred in denying his motion for discharge *1019under the speedy trial rule. However, Florida Rule of Criminal Procedure 3.191 does not apply to revocation of probation proceedings. See Piz v. State, 826 So.2d 1063 (Fla. 2d DCA 2002); Gonzalez v. State, 447 So.2d 381, 382 (Fla. 3d DCA 1984). We therefore affirm but remand for the trial court to enter a written order of revocation of probation.

Affirmed and remanded.

WARNER, POLEN and HAZOURI, JJ., concur.